DETAILED ACTION
	This Final office action is in response to Applicant’s preliminary amendment filed May 17, 2022.  Applicant’s May 17th amendment amended claims 3 and 14 and canceled claims 1, 2, 10, 11, 15 and 16.  Currently Claims 3-9, 12-14 and 17-25 are pending with claims 24 and 25 being withdrawn as directed to a non-elected invention.  Claims 3 and 14 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 17, 2022.

Response to Amendment
	The 35 U.S.C. 112(a) rejection of claims 10 and 11 in non-final office action mailed September 9, 2021 is withdrawn in response to Applicant’s cancellation of claims 10, 11 and 16 in the March 9, 2022 amendment.
	The 35 U.S.C. 101 rejection of claims 3-9, 12-14 and 17 in non-final office action mailed September 9, 2021 is maintained.
Applicant’s amendments to the claims necessitated the new grounds of rejection.

Response to Arguments
Applicant's arguments filed March 9, 2022 and May 17, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims, as amended, including printing documents/price book and generating a route (March 9th- Remarks:  Pages 10, 11).

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101, the examiner respectfully disagrees.  The claim amendments filed March 9, 2022 and May 17, 2022 now recite ‘printing a custom price book…..’, ‘generating a delivery route’ and ‘printing documents….’ (representative independent claim 3).
Claims 3-9, 12, and 13 still does not positively recite who or what entity performs any of the recited method steps.  According, given their broadest reasonable interpretation - all the steps could readily be performed by a human or via pen and paper.  For example, a human could generate a delivery route (a more detailed abstract idea remains an abstract idea), print documents/price book (e.g. write via pen and paper or even send an electronic document to a printer).  Claims 3-9, 12 and 12 fail to recite any technological elements/components of any kind (e.g. no computer/processor performing the steps - no web-based chemical exchange system (Title) or the like).
Claims 14 and 17-25 merely recite a generic memory, processor and a plurality of modules (product data, buyer display, etc. – software per se) wherein these generic computing elements merely perform generic computer functions of receiving, processing and displaying data.
There is a fundamental difference between computer functionality improvements / integrating an abstract idea into a practical application, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined, the claims recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., computer, display) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, we agree with the Examiner that claim 1 is directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claims 14 and 17-25 beyond the abstract idea are a processor, memory and a plurality of software modules,” i.e., generic computer component. Claims 3-9, 12 and 13 fails to recite any computer, technological or non-abstract elements.  See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Applicant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.
The step of generating a route is merely an additional step wherein a more detailed abstract idea remains an abstract idea.
The step(s) directed to printing documents (e.g. shipping information) ‘to include’ with the selected shipping merely recites insignificant post extra solution activity.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (Remarks:  March 9th- Last Paragraph, Page 12), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks: March 9th- Paragraph 2, Page 13), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to Applicant’s request for clarification as the basis for the 35 U.S.C. 103(a) rejection in the non-final office action mailed September 9, 2021.  Applicant is correct in that the claims are rejected over two pieces of prior art.  The first applied prior art is Chem eStandards V2.0, commonly referred to as CDIX, which is a set of standards for developed by the non-profit Chemical eStandards Association (Chemical eStandards Association Inc.’s) – there are a plurality of prior art documents which describe the Chem eStandards V2.0 only one of which is currently cited/used to demonstrate/highlight the features/elements of the Chem eStandards V2.0.  Should other relevant references/prior art documents be necessary to show additional features/elements of the Chem eStandards V2.0 they may be cited/provided/utilized.  The claims are rejected over the Chem eStandards V2.0 in view of Lettich et al.

Applicant’s arguments with respect to claim(s) 3-9, 12-14 and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claim 22 is objected to because of the following informalities:  claim 22 is incorrectly labeled as New instead of Previously Presented.  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-9, 12-14 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 3 and 14, the claims are directed to the abstract idea of arranging purchases (e.g. preamble “A method for arranging chemical transactions”). This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, arranging purchases (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to enabling buyer and sellers of chemical products to buy/sell chemical products, wherein arranging purchases is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “receiving”, “printing”, “transmitting”, “receiving”, “transmitting”, “receiving”, “generating” and “printing” recite functions of the arranging purchases are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 3 and 14 appears to be method for enabling for the purchase and delivery of chemical products having custom prices.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the buyers and sellers (who are a people) and additional limitations of generic computer elements (Claim 14 ONLY): processor, memory, modules (software).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include: (Claim 14 ONLY) processor, memory, and modules.  These generic computing components are merely used to obtain/receive and process information as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's arranging purchases in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited "processor," "a memory," and "modules," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of printing a custom price book, transmitting to a buyer one or more product offers, transmitting to a buyer hazmat information, transmitting to the buyer and seller purchase order status, generating a delivery route and printing documents all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a (Claim 14 ONLY) processor, memory, and modules nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving one or more product data files, receiving one or more custom product data files and receiving instructions from the seller are directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic memory, processor and modules are recited at a high level of generality merely performs generic computer functions of receiving and transmitting data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, transmitting and printing steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 4-9, 12, 13 and 17-23, the claims are directed to the abstract idea of arranging purchases and merely further limit the abstract idea claimed in independent claims 3 and 14.  
Claim 4 further limits the abstract idea by implementing the method over a communication network (a more detailed abstract idea remains an abstract idea). Claim 5 further limits the abstract idea by excluding certain product offers to be transmitted (a more detailed abstract idea remains an abstract idea).  Claim 6 further limits the abstract idea by transmitting to a buyer unused transportation spate (a more detailed abstract idea remains an abstract idea).  Claim 7 further limits the abstract idea by allocating products to transportation vehicles (a more detailed abstract idea remains an abstract idea).  Claim 8 further limits the abstract idea by receiving buyer instructions to allocate products contained in a purchase order to unused transportation space (a more detailed abstract idea remains an abstract idea).  Claim 9 further limits the abstract idea by comparing product data to a chemical names database (a more detailed abstract idea remains an abstract idea).  Claim 12 further limits the abstract idea by automatically allocating products to one or more transport vehicles (a more detailed abstract idea remains an abstract idea).  Claim 13 further limits the abstract idea by excluding certain offers (a more detailed abstract idea remains an abstract idea).  Claim 17 further limits the abstract idea by limiting the receiving to automatic FTP pulls on a time scheduled (a more detailed abstract idea remains an abstract idea).  Claims 18 and 21 merely limit the abstract idea by limiting the shipping labels to labels have adhesive backs and printed with a thermal printer (a more detailed abstract idea remains an abstract idea).  Claims 19 and 22 further limit the abstract idea by including a bar code indicia on the label (a more detailed abstract idea remains an abstract idea).  Claims 20 and 23 further limit the abstract idea by including RFID tags in labels (a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 3-9, 12-14 and 17-23, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chemical eStandards Association Inc.’s Chem eStandards as evidenced by at least the following reference(a) Chem eStandards v2.0 (2001), herein after CS1, in view of Smith et al., U.S. Patent No. 6879962 in view of Cochrum, U.S. Patent Publication No. 20070179869 in view of Lettich et al., U.S. Patent Publication No. 2002/0049622.

Regarding Claim 3, Chem eStandards discloses a system and method for arranging chemical transactions (CS1:  B2B Marketplace Page 36, Bullet 1, Page 84; Figure on Page 84) comprising:
Receiving one or more files comprised of product data from a seller (catalog file, upload/import; CS1:  Page 108, Section 4.3.4.1 Pages 127-129);
Receiving one or more files comprised of customized product offering data from a seller (CS1:  Customer Specific (Product) Catalog; Section 4.2.1 Page(s) 111, 112; Section 4.3, Pages 137-152; Page 1074; Figures on Pages 84, 87);
Receiving one or more files of customized product pricing data from a seller (customer specific pricing - CS1:  Section 4.2.1 Page(s) 111, 112; Section 4.3, Pages 137-152; Page 1074; Figures on Pages 84, 87);
Transmitting to a buyer one or more product offers based on customized buyer data from the buyer and the customized product offering data, customized product pricing data and product data from the seller (CS1:  Customer Specific (Product) Catalog; Section 4.2.1 Page(s) 111, 112; Section 4.3, Pages 137-152; Page 1074; Figures on Pages 84, 87; Notify Buyer, RFQ Page(s) 89, 90);
Receiving instructions from the buyer indicating a destination and payment method (CS1:  Tender details – Table Page 40; ship from/to/carrier Page 190, 193, 194; Section 7.2, Pages 387-392; Section 7.4, Page 508; Section 7.6, Page 422);
Transmitting to the buyer hazmat information related to the product offers (CS1:  Tables on Page 304, 309, 310, 326, 769-772);
Receiving a purchase order containing a request to purchase one or more products from the buyer and transmitting the purchase order to the seller (CS1:  PO; Pages 37, 39, 63, 77; Section 5, Page 171; Figure 2.4, 5.2.1; Section 5.3, Page 184-195; Figure 5.2.1);
Receiving instructions from the seller confirming acceptance (CS1:  Pages 44, 63, 179, 220, 221; Figure 2.4) or rejection of the purchase order (CS1:  Pages 223-225; Figure 2.4); and
Transmitting to the buy and seller the status of one or more products requested in the purchase order at any time (CS1:  Pages 180, 227; Section 5.7, Pages 235-238; Section 6.8, Pages 354-357).

While providing customer specific pricing in product catalogs/storefronts is old and very well-known Chem eStandards, does not disclose printing a custom price book as claimed.

Cochrum, from the same field of endeavor of arranging transactions between buyers and sellers, discloses a system and method comprising: printing a custom price book (price sheet, document, file, catalog, spreadsheet, etc.); Figure 7; Figure 11, Elements 18, 22; Paragraphs 19, 25-27, 35, 39) containing desired information filtered from the seller the desired information from the seller selected from the group consisting of (i.e. at least ONE of) states OR countries OR regions OR companies OR price (Paragraphs 18, 25-27, 39).

It would have been obvious to one skilled in the art that the system and method as disclosed by Chem eStandards would have benefited from the old and well-known business practice of providing and printing a custom price book in view of the disclosure of Cochrum, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While generating delivery routes and printing documents to includes in shipping are both old and very well-known Chem eStandards does not disclose generating a delivery route or printing documents to include in shipping.

Smith et al., from the same field of endeavor of arranging buyer/seller transactions, discloses a system and method comprising:
Generating a delivery route provided to a driver (Claims 5, 22, 24; Column 2, Lines 33-46; Column 21, Lines 3-30; Figures 6, 9; Figure 13 Elements 414, 442; route to driver Figure 13, Element 430); and
Printing documents to include with the shipping selected from the group consisting of (i.e. at least ONE of) shipping instructions OR bills of lading OR shipping labels OR Haz Mat labeling (e.g. print manifest – Abstract; Figure 9; Column 14, Lines 6-9; Column 18, Lines 32-44; Column 22, Lines 57-68; Column 22, Lines 1-4; hazmat information - Column 2, Lines 62-68; Column 3, Lines 1-5).

It would have been obvious to one skilled in the art that the system and method as disclosed by Chem eStandards would have benefited from the well-known and commonly practiced steps of generating delivery routes for drivers and printing documents to be included in shipping in view of the disclosure of Smith et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While Chem eStandards is explicitly directed to powering an Internet based Chemical Exchange (CS1:  websites, URLs, browsers, etc.; Last Paragraph, Pages 84, 86, 88, 89; P1, Page 117; Second to last Bullet, Page 68; Buyer marketplace website via browser Row 1, Table on Page 118; URLs Page 126) and online ecommerce systems (CS1:  Page 72) implicitly, if not inherently, require a computer/server to be executed Chem eStandards does not expressly disclose a computer readable medium comprising non-volatile storage with instructions that when executed by a processor perform the method steps above as claimed in Claim 14.

Lettich et al., form the same field of endeavor of arranging chemical transactions (ShipChem.com; Paragraph 99), discloses an online chemical products exchange (Paragraphs 29, 30, 97; Claim 1) system and method) comprising non-volatile storage with instructions that when executed by a processor (Figures 1, 2) that enable sellers and buyers to purchase and ship chemical product purchase orders (Figure 3).

It would have been obvious to one skilled in the art that the system and method as disclosed by Chem eStandards would have utilizing old, well-known, common and routine computers/servers to implement the disclosed Online Chemical Marketplace in view of the disclosure of Lettich et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 14, Chem eStandards discloses a system for arranging chemical transactions comprising:
A product data module configured to receive, compute and transmit data to other modules based on product data (CS1:  catalog; Page 108, Section 4.3.4.1 Pages 127-129), customized product offering data and customized product pricing data provided by a seller (customer specific pricing in customer specific catalog; CS1:  Section 4.2.1 Page(s) 111, 112; Section 4.3, Pages 137-152; Page 1074; Figures on Pages 84, 87);
A buyer display module (CS1:  e.g. websites, browsers; Second to Last Bullet, Page 68; Paragraph 1, Page 84) configured to display to one or more buyers available products from the sellers based on information received from the product data module (CS1:  Last Paragraph, Pages 84, 86, 88, 89; P1, Page 117; Second to last Bullet, Page 68; Buyer marketplace website via browser Row 1, Table on Page 118; URLs Page 126);
A purchase module configured to receive purchase order for one or more products from the buyer (CS1:  Pages 37, 39, 63, 77; Section 5, Page 171; Figure 2.4, 5.2.1; Section 5.3, Page 184-195; Figure 5.2.1) and transmit it to the seller and then transmit acceptance (CS1:  Pages 44, 63, 179, 220, 221; Figure 2.4) or rejection of the purchase order from the seller to the buyer CS1:  (Pages 223-225; Figure 2.4); and
A tracking module configured to receive and transmit information about the status of the one or more products contained in the purchase order (CS1:  Pages 180, 227; Section 5.7, Pages 235-238; Section 6.8, Pages 354-357).

While generating delivery routes and printing documents to includes in shipping are both old and very well-known Chem eStandards does not disclose generating a delivery route or printing documents to include in shipping.

Smith et al., from the same field of endeavor of arranging buyer/seller transactions, discloses a system and method comprising:
Generating a delivery route provided to a driver (Claims 5, 22, 24; Column 2, Lines 33-46; Column 21, Lines 3-30; Figures 6, 9; Figure 13 Elements 414, 442; route to driver Figure 13, Element 430); and
Printing documents to include with the shipping selected from the group consisting of (i.e. at least ONE of) shipping instructions OR bills of lading OR shipping labels OR Haz Mat labeling (e.g. print manifest – Abstract; Figure 9; Column 14, Lines 6-9; Column 18, Lines 32-44; Column 22, Lines 57-68; Column 22, Lines 1-4; hazmat information - Column 2, Lines 62-68; Column 3, Lines 1-5).

It would have been obvious to one skilled in the art that the system and method as disclosed by Chem eStandards would have benefited from the well-known and commonly practiced steps of generating delivery routes for drivers and printing documents to be included in shipping in view of the disclosure of Smith et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While Chem eStandards is explicitly directed to powering an Internet based Chemical Exchange (websites, URLs, browsers, etc.; CS1:  Last Paragraph, Pages 84, 86, 88, 89; P1, Page 117; Second to last Bullet, Page 68; Buyer marketplace website via browser Row 1, Table on Page 118; URLs Page 126; Section 2.9.2, Pages 71, 72) and online ecommerce systems implicitly, if not inherently, require a computer/server to be executed Chem eStandards does not expressly disclose a memory configured to store a plurality of modules including a plurality of instructions and a processor coupled to the memory for executing the plurality of instructions and modules for performing the method steps.

Lettich et al., form the same field of endeavor of arranging chemical transactions (ShipChem.com; Paragraph 99), discloses an online chemical products exchange (Paragraphs 29, 30, 97; Claim 1) system and method) comprising memory configured to store a plurality of modules including a plurality of instructions and a processor coupled to the memory for executing the plurality of instructions and modules (Figures 1, 2) that enable sellers and buyers to purchase and ship chemical product purchase orders (Figure 3).

It would have been obvious to one skilled in the art that the system and method as disclosed by Chem eStandards would have utilizing old, well-known, common and routine computers/servers to implement the disclosed Online Chemical Marketplace in view of the disclosure of Lettich et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Regarding Claim 4, Chem eStandards discloses a system and method that is implemented through a global communication network (CS1:  URLS, HTTPS, etc.; Pages 67, 68, Table on Page 70; Section 2.9.2, Pages 71, 72).

Lettich et al. also discloses a system and method that is implemented through a global communication network (Figures 1, 2).



Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chemical eStandards Association Inc.’s Chem eStandards as evidenced by at least the following reference(a) Chem eStandards v2.0 (2001), herein after CS1, in view of Smith et al., U.S. Patent No. 6879962 in view of Cochrum, U.S. Patent Publication No. 20070179869 in view of Lettich et al., U.S. Patent Publication No. 2002/0049622 as applied to the claims above and further in view of Greenberg et al., U.S. Patent Publication No. 20020107782.

	Regarding Claims 5 and 13, while Chem eStandards discloses customer specific product catalogs (i.e. which contain exclusive product offerings/pricing for each customer; Section 4.2.1 Page(s) 111, 112; Section 4.3, Pages 137-152; Page 1074; Figures on Pages 84, 87) Chem eStandards does not expressly disclose excluding offers as claimed.

	Callen, from the same field of endeavor of arranging transactions (ecommerce; Figure 1), discloses a system and method comprising excluding certain product offers from being transmitted to the buyer cased on customized product offering data provided by the seller (Paragraphs 2, 8, 9, 77).

It would have been obvious to one skilled in the art that the system and method as disclosed by Chem eStandards and Lettich et al. would have utilizing old, well-known, common and routine business practice of excluding product offers from being transmitted (e.g. custom pricing, custom product catalogs, etc.) in view of the disclosure of Greenberg et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chemical eStandards Association Inc.’s Chem eStandards as evidenced by at least the following reference(a) Chem eStandards v2.0 (2001), herein after CS1, in view of Smith et al., U.S. Patent No. 6879962 in view of Cochrum, U.S. Patent Publication No. 20070179869 in view of Lettich et al., U.S. Patent Publication No. 2002/0049622 as applied to the claims above and further in view of Kim, U.S. Patent Publication No. 20170372263.

Regarding Claim 6, Chem eStandards discloses a system and method further comprising transmitting to the buyer data detailing space on one or more transport vehicles wherein the space is sufficient to accommodate one or more of the products contained in the purchase order (Pages 38, 40, 78; Section 6, Pages 262-283; Figure 6.2.1, 6.2.5).

While it is well-known, conventional and routine to provide information on available (i.e. unused) transportation/logistics capacity Chem eStandards does not expressly disclose unused space as claimed.

Kim, from the same field of arranging transactions, discloses an online logistics exchange system (Figure 1) and method for transmitting to the buyer data detailing unused (excess, available, open, free, etc.) space on one or more transport vehicles wherein the unused space is sufficient to accommodate one or more of the products contained in the purchase order (Abstract; Paragraphs 4, 5, 19, 20, 43-48, 50; Claim 1).

It would have been obvious to one skilled in the art that the system and method as disclosed by Chem eStandards and Lettich et al. would have benefitted from transmitting unused transportation vehicle space to a buyer in view of the disclosure of Kim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 7, Chem eStandards discloses a system and method further comprising allocating (assigning, distributing, etc.) the one or more products to the one or more transport vehicles based on availability of the space, the distance the one or more transport vehicles would need to reach the buyer (Tendering; Pages 38, 40, 78; Section 6, Pages 262-283; Figure 6.2.1, 6.2.5).

Chem eStandards does not expressly disclose unused space or stops as claimed.

Kim, from the same field of arranging transactions, discloses an online logistics exchange system (Figure 1) and method comprising allocating the one or more products to the one or more transport vehicles based on availability of the space, the distance the one or more transport vehicles would need to reach the buyer and how many stops the one or more transport vehicles would need to make before reaching the buyer on a route (Abstract; Paragraphs 43-48, 50, 56, 60, 61; Claims 1, 9; Figures 2B-2H).

Regarding Claim 8, Chem eStandards discloses a system and method further comprising receiving instructions from the buyer regarding allocating the one or more products contained in the purchase order onto the space on one or more transport vehicles and transmitting the instructions to the buyer (Tendering; Pages 38, 40, 78; Section 6, Pages 262-283; Figure 6.2.1, 6.2.5).

Kim, from the same field of endeavor of transportation planning, discloses a system and method further comprising receiving instructions from the buyer regarding allocating the one or more products contained in the purchase order onto the unused space on one or more transport vehicles and transmitting the instructions to the buyer (Paragraphs 48, 53-57; Figures 3A-3E).

Regarding Claim 10, Chem eStandards discloses a system and method further comprising allocating one or more of the products contained in the purchase order onto one or more transport vehicles based on when of the one or more transport vehicles will be able to deliver the one or more products (Tendering; Pages 38, 40, 78; Section 6, Pages 262-283; Figure 6.2.1, 6.2.5).

Chem eStandards does not disclose automatically allocating as claimed.

Kim, from the same field of transportation planning, discloses a system and method further comprising automatically allocating one or more of the products contained in the purchase order onto one or more transport vehicles based on which of the one or more transport vehicles will be able to deliver the one or more products (Paragraphs 48, 53-57; Figures 2B-3E).

While Chem eStandards discloses a system and method wherein delivery dates/times are included in the transportation (tender) information shared between buyers and sellers Chem eStandards does not disclose the old and well-known practice of selecting the transportation vehicle (carrier) able to deliver the products the fastest (soonest, earliest, same day, etc.) as claimed.

Official notice is taken that selecting the fastest transportation vehicle for delivery of a product is old and very well known.  Accordingly it would have been obvious to one skilled in the art that the system and method as disclosed by Chem eStandards and Lettich et al. would have benefitted from allocating transportation to the vehicle able to deliver the product the fastest in view of the teachings of Official Notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





Claims 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chemical eStandards Association Inc.’s Chem eStandards as evidenced by at least the following reference(a) Chem eStandards v2.0 (2001), herein after CS1, in view of Smith et al., U.S. Patent No. 6879962 in view of Cochrum, U.S. Patent Publication No. 20070179869 in view of Lettich et al., U.S. Patent Publication No. 2002/0049622 as applied to the claims above and further in view Leiba, U.S. Patent Publication No. 20080071642.

Regarding Claims 12, 13 and 16, while altering product names based on a comparison (e.g. spell correction, error correction, misspelled, unrecognized, not found, synonyms, nicknames, etc.) is old and well known eChem Standards does not disclose altering product names as claimed.

Leiba, from the same field of endeavor of arranging transactions, discloses a system and method comprising:
Altering one or more product names in the product data provided by the seller based on the comparison of the product data to a database of names to create one or more alternate (revised, corrected, nickname, etc.) product names (Abstract; Paragraphs 11, 23, 24, 33, 34, 63; Figure 5; Claim 7);
Transmitting the one or more alternate product names with the product offers (e.g. product catalog; Abstract; Paragraphs 11, 23, 24, 33, 34, 63; Figure 5; Claim 7);

It would have been obvious to one skilled in the art that the system and method as disclosed by Chem eStandards and Lettich et al. would have benefitted from altering product names in view of the disclosure of Leiba, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

eChem Standards does not disclose determining alternate product names using a hierarchy as claimed.

Official Notice is taken that it is old and well known, especially in ecommerce product catalogs, to alter (standardize, normalize, map, etc.) product names wherein the alternate product names are determined using a hierarchical (taxonomy, ontology, tree, etc.) determination based on a present hierarch within a database of names.  Support for this old and well-known fact can be found in at least the following references: Bhojwani et al., U.S. Patent Publication No. 20200089800 Paragraphs 20, 28; Figure 2A; Aanen et al., SCHEMA – An Algorithm for Automated Product Taxonomy Mapping in E-commerce (2012); Park et al., Ontology Mapping Between Heterogeneous Product Taxonomies in an Electronic Commerce Environment (2007).

It would have been obvious to one skilled in the art that the system and method as disclosed by Chem eStandards and Lettich et al. would have benefitted from determining alternate product names utilizing a hierarchy in view of the teachings of Official Notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chemical eStandards Association Inc.’s Chem eStandards as evidenced by at least the following reference(a) Chem eStandards v2.0 (2001), herein after CS1, in view of Smith et al., U.S. Patent No. 6879962 in view of Cochrum, U.S. Patent Publication No. 20070179869 in view of Lettich et al., U.S. Patent Publication No. 2002/0049622 as applied to the claims above and further in view Cohen et al., U.S. Patent Publication No. 20060265310.

Regarding Claim 17, eChem Standards discloses a system and method further comprising receiving one or more files to communicate inventory and pricing changes (e.g. product catalog update; Pages 108-112; Section 4.3, Pages 119-134; Section 4.4, Pages 137-152).

While periodically updating product catalogs/product prices is old and very well-known eChem Standards does not expressly disclose periodic catalog/price updates as claimed.

eChem Standards does not disclose receiving CSV files on a timed schedule to communicate inventory/price changes as claimed.

Cohen et al., from the same field of endeavor of ecommerce, discloses a system and method comprising receiving files automatically on a timed schedule to communicate inventory/price changes (Paragraph 32; Figure 1).

It would have been obvious to one skilled in the art that the system and method as disclosed by Chem eStandards and Lettich et al. with its ability to periodically update product inventory/price data (product catalogs) would have benefitted from periodically updating inventory/pricing information in view of the teachings of Cohen et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
While utilizing file transfer protocol to transmit (import, export, upload) data to/from a computer/server is old, well-known, common and routine eChem Standards does not disclose utilizing FTP as claimed.

Official notice is taken that uploading/exporting/transferring data via File Transfer Protocol is old and well known.  Support for this old and well-known fact can be found in at least the following references (Banks et al., U.S. Patent Publication No. 20020161672, Paragraph 18; Dale et al., U.S. Patent Publication No. 20130096989 Paragraph 85).

It would have been obvious to one skilled in the art that the system and method as disclosed by Chem eStandards and Lettich et al. would have benefitted from utilizing FTP in view of the teachings of Official Notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chemical eStandards Association Inc.’s Chem eStandards as evidenced by at least the following reference(a) Chem eStandards v2.0 (2001), herein after CS1, in view of Smith et al., U.S. Patent No. 6879962 in view of Cochrum, U.S. Patent Publication No. 20070179869 in view of Lettich et al., U.S. Patent Publication No. 2002/0049622 as applied to the claims above and further in view Raming, U.S. Patent Publication No. 20140117659.

Regarding Claims 18 and 21, Chem eStandards does not disclose adhesive or thermally printed labels as claimed.

Raming, from the same field of endeavor of order management, discloses a system and method further comprising shipping labels that are adhesive backed and printed with a thermal printer (Paragraphs 4, 31, 34, 60, 69, 70; F3, 5, 7).

It would have been obvious to one skilled in the art that the system and method as disclosed by Chem eStandards would have benefited from the well-known use of adhesive backed and thermal printed shipping labels in view of the disclosure of Raming, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 19 and 22, Chem eStandards does not disclose bar codes as claimed.

Raming, from the same field of endeavor of arranging transactions, discloses a system and method wherein shipping labels further comprise bar coded identifying indicia (Paragraphs 58, 59; Figure 4, Element 94).

Regarding Claims 20 and 23, Chem eStandards does not disclose RFID tags as claimed.

Raming, from the same field of endeavor of arranging transactions, discloses a system and method wherein the shipping labels include RFID tags (Paragraph 63).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references disclose the old and well-known business practice of printing shipping labels, via thermal printers, adhesive backing:  Raming, U.S. Patent Publication No. 20120234481 (Paragraphs 4, 23, 45, 59, 60, 61, 64); Unemyr U.S. Patent Publication No. 20180281475 (Paragraphs 2, P20; Figure 1, Element 10); Tu et al. U.S. Patent Publication No. 20180181902 (Paragraph 39; Figure 14, E 1430); Preliasco et al. U.S. Patent Publication No. 20130108346 (Paragraphs 43, 72, 142, 166); Panunto U.S. Patent Publication No. 20140147612 (Abstract, Paragraphs 6, 21, 32; Figures 4, 6-8; thermal printer, adhesive, barcode).
The following references disclose the old and well-known business practice of providing custom pricing books (catalogs, pricing sheets) to customers/buyers:  Alvin, U.S. Patent No. 8533047 (Claims 3, 9); Doyle U.S. Patent No. 5694551 (Column 6, Lines 18-24; Column 8, Lines 60-68); Arya, U.S> Patent Publication No. 20110276435 (Paragraph 42; punchout catalogs Paragraphs 40, 42, 47, 48); Rodriguez U.S. Patent Publication No. 20110320321 (customer specific pricing, special pricing proposal/agreements Abstract, Paragraphs 2, 13, 14, 16; Claim 1, 16; Figure 2; customer specific pricing in a catalog Paragraphs 16, 17, 37, 42, 51, 57; Figures 2, 3; filter based on companies (e.g. co-branded, only selected merchants/vendors/supplied/distributors - Paragraphs 17, 57, 58, 63).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623